NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
EDWARD S. DESMORE, SR.,
Claiman,t-Appello:nt,
v. _ 
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Respondent-Appellee.
2010-7135
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 08-2488, Judge Mary J.
Schoelen.
ORDER
Upon review of this recently docketed appeal, the
court considers whether Edward S. Desmore, Sr. should
be directed to show cause why his appeal should not be
dismissed as untimely filed
The United States Court of Appea1s for Veterans
C1aims entered judgment in this case on June 15, 2010.
The docket sheet of the Court of Appea1s for Veterans
Clairns indicates that Desm0re filed his notice of appeal
on August 20, 2010, or 66 days after entry of judgment

DESMORE V. DVA 2
Any appeal of the judgment had to be received by the
Court of Appeals for Veterans Claims within 60 days of
the date of entry of judgment 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). If the notice of
appeal was untimely filed, we do not have jurisdiction and
this appeal must be dismissed See B0wles v. Russell, 551
U.S. __, 127 S. Ct. 2360 (2(}07) (the timely filing of a notice
of appeal in a civil case is a jurisdictional requirement);
S0farelZi Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.
Cir. 1983).
According1y,
IT ls ORDERE:o THAT: 
(1) Des1nore is directed to show cause within 21 days
of the date of filing of this order why his appeal should not
be dismissed as untimely filed.
(2) The briefing schedule is stayed '
FoR THE COUR'1‘
SEP 1 6 '-2010
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: EdWard S. Des1nore, Sr.
Michael N. O’Connell, Jr., Esq.
saved §&EPsm.s ma
329 ' ins sen cmcurr
sep 16 2010
.lAN HORBALY
CLERK